         Case 7:20-cv-00239 Document 39 Filed on 08/13/21 in TXSD Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,                                §
            Plaintiff,                                       §
                                                             §
    v.                                                       §     CIVIL ACTION NO. 7:20-cv-00239
                                                             §
    43.412 ACRES OF LAND, MORE OR LESS,                      §
    SITUATE IN HIDALGO COUNTY, STATE                         §
    OF TEXAS, HIDALGO COUNTY                                 §
    IRRIGATION DISTRICT NUMBER 2, et al.,                    §
              Defendants.                                    §

    OPPOSED MOTION FOR LEAVE OF COURT TO MODIFY SCHEDULING ORDER

          1.      Pursuant to Federal Rule of Civil Procedure 16(b)(4), the United States of America

files this motion requesting that the Court modify the First Amended Scheduling Order 1 to extend

the discovery deadline from August 27, 2021 to September 10, 2021 for the express purpose of

allowing the United States to take the deposition of any expert witness(es) designated by

Defendants. 2 Under the current scheduling order, the landowners’ expert designations and reports

are not due until the close of discovery. 3 The United States is unable to gather necessary discovery

in compliance with the currently existing discovery deadline. Without the relief requested, the

United States would be deprived of an opportunity to depose the Defendants’ expert witness(es).

Avoiding this serious harm would cause only minor prejudice to Defendants. While a continuance

could address the minor prejudice caused by the relief requested herein, the United States does not

expect that a two-week extension of the discovery deadline necessitates a continuance.




1
  Dkt. No. 33.
2
  Plaintiff notes that the deadline made the basis of this motion has not passed but, pursuant to the rules of Federal
Civil Procedure and by order of the Court, Plaintiff files this motion requesting that the Court extend the discovery
deadline to allow Plaintiff an opportunity to depose Defendants’ expert witness(es). See Dkt. No. 33 at 5 (ordering
that the existing scheduling order “shall not be modified except by leave of Court upon showing of good cause”).
3
  Dkt. No. 33 at 4.
                                                      Page 1 of 5
             United States of America’s Opposed Motion for Leave of Court to Modify Scheduling Order
       Case 7:20-cv-00239 Document 39 Filed on 08/13/21 in TXSD Page 2 of 5




Furthermore, the United States does not wish to disrupt the Court’s docket or unnecessarily delay

the trial.

                           RELEVANT PROCEDURAL BACKGROUND

         2.      On May 13, 2021, the Court entered its First Amended Scheduling Order at the

request of Defendant Hidalgo County Irrigation District Number 2. 4 The First Amended

Scheduling Order extended Defendants’ deadline to designate experts from June 25, 2021 to

August 27, 2021. 5 The close of discovery is also scheduled to take place on August 27, 2021. 6

                                           LEGAL STANDARD

         3.      Rule 16 permits the modification of a Court’s scheduling order upon a showing of

good cause. 7 “There are four relevant factors to consider when determining whether there is good

cause under Rule 16(b)(4): ‘(1) the explanation for the failure to timely [comply with the

scheduling order]; (2) the importance of the [modification]; (3) potential prejudice in allowing the

[modification]; and (4) the availability of a continuance to cure such prejudice.’” 8

    REQUEST FOR LEAVE OF COURT TO MODIFY THE DISCOVERY DEADLINE IN
               THE FIRST AMENDED SCHEDULING ORDER
         4.      The current discovery deadline is the same day as the deadline for Defendants to

designate their expert witness(es) and produce any expert report(s) they intend to use in accordance

with Federal Rule of Civil Procedure 26(a)(2). 9 The deposition of any expert witness(es)

designated by Defendants “may be conducted only after the report is provided.” 10 The existing

schedule deprives the United States of any days in which to prepare for and take the deposition of


4
  Id.
5
  Id.
6
  Id.
7
  FED. R. CIV. P. 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s consent.”).
8
  Squyres v. Heico Cos., LLC, 782 F.3d 224, 237 (5th Cir. 2015) (quoting Meaux Surface Protection Inc. v. Fogleman,
607 F.3d 161, 167 (5th Cir. 2010)) (brackets supplied by citing decision).
9
  Dkt. No. 33 at 4.
10
   FED. R. CIV. P. 26(b)(4)(A).
                                                    Page 2 of 5
             United States of America’s Opposed Motion for Leave of Court to Modify Scheduling Order
       Case 7:20-cv-00239 Document 39 Filed on 08/13/21 in TXSD Page 3 of 5




the expert witness(es) designated by Defendants. In light of this, the United States is unable to

gather necessary discovery in compliance with the current scheduling order.

         5.       The requested modification is of the utmost importance. In the absence of this

modification to the schedule, the United States would be unable to depose Defendants’ expert

witness(es) during the discovery period. The United States has a right to “depose any person who

has been identified as an expert whose opinions may be presented at trial.” 11 Exercising this right

is especially important in light of the fact that Defendants are likely to rely heavily upon expert

testimony to attempt to meet their burden of establishing the value of the land at issue. 12 Indeed,

this Court has recognized that a party is harmed by being denied the opportunity to depose an

opposing party’s expert during the discovery period. 13 And the committee advising the 1970

amendment to the Federal Rules of Civil Procedure specifically identified “condemnation cases”

when noting that “a prohibition against discovery of information held by expert witnesses produces

in acute form the very evils that discovery has been created to prevent.” 14 The United States

effectively faces such a prohibition against expert discovery under the current scheduling order.

The United States needs the relief requested herein to avoid facing such a prohibition against expert

discovery.




11
   FED. R. CIV. P. 26(b)(4)(A).
12
   The burden of establishing the value of the condemned land rests with the former landowner, not the United States.
United States ex rel. Tenn. Valley Auth. v. Powelson, 319 U.S. 266, 273 (1943) (“The burden of establishing the value
of the lands sought to be condemned was on [the former landowner] respondent.”); United States v. 62.50 Acres of
Land in Jefferson Par., 953 F.2d 886, 890 (5th Cir. 1992) (“The burden of establishing the value of the land sought to
be condemned remains with the landowner.”) (citing Powelson, 319 U.S. 266, 273); United States v. 10.64 Acres of
Land, No. 7:08-CV-00066, 2021 WL 733649, at *3 (S.D. Tex. Feb. 25, 2021) (“The burden of establishing the value
of the land sought to be condemned rests with the landowner.”) (quotation marks and alteration omitted) (citing United
States v. 62.50 Acres of Land in Jefferson Par., 953 F.2d at 890).
13
   Ocanas v. State Farm Lloyds, No. 7:14-CV-350, 2015 WL 12777220, at *5 (S.D. Tex. July 29, 2015) (noting that
Defendant suffered harm “because Defendant was not permitted to depose [Plaintiff’s expert] during the discovery
period”).
14
   Notes of Advisory Comm. on Rule 26 Subsection (b)(4)(A) (1970 Amendment).
                                                      Page 3 of 5
             United States of America’s Opposed Motion for Leave of Court to Modify Scheduling Order
         Case 7:20-cv-00239 Document 39 Filed on 08/13/21 in TXSD Page 4 of 5




          6.      Additionally, the prejudice to Defendants is minor. If the Court grants the requested

relief, Defendants will have to defend the deposition of any expert witness(es) they designate. This

is a burden litigants can normally expect to bear, when they designate an expert who will testify at

trial. 15 Also, granting the requested relief would not affect any other dates or deadlines contained

within the First Amended Scheduling Order. The requested two-week extension would not prevent

the parties from meeting the September 14, 2021 deadline to notify the Court whether the parties

consent to the Court deciding the issue of just compensation upon briefs or request an evidentiary

hearing.

          7.      Finally, while a continuance could be granted to address the minor prejudice

suffered by Defendants, the United States does not believe that a continuance is necessary.

Moreover, the United States does not wish to disrupt the Court’s docket or unnecessarily delay the

trial.

          8.      Accordingly, because the landowners’ expert reports are not to be delivered until

the last day of discovery, the United States respectfully requests leave of Court to modify the First

Amended Scheduling Order by extending the discovery deadline from August 27, 2021 to

September 10, 2021 to allow the United States to depose any expert witness(es) designated by

Defendants. This request by the United States is made in good faith and not for the purpose of

delay.

                                                               Respectfully submitted,

                                                               JENNIFER B. LOWERY
                                                               Acting United States Attorney
                                                               Southern District of Texas

                                                               s/ Baltazar Salazar

15
  See, e.g., FED. R. CIV. P. 26(b)(4)(A) (specifically contemplating the timing of the deposition of an expert who may
testify).
                                                       Page 4 of 5
              United States of America’s Opposed Motion for Leave of Court to Modify Scheduling Order
     Case 7:20-cv-00239 Document 39 Filed on 08/13/21 in TXSD Page 5 of 5




                                                         Baltazar Salazar
                                                         Assistant United States Attorney
                                                         Attorney-in-Charge for Plaintiff
                                                         S.D. Tex. ID. No. 3135288
                                                         Texas Bar No. 24106385
                                                         UNITED STATES ATTORNEY’S OFFICE
                                                         SOUTHERN DISTRICT OF TEXAS
                                                         600 E. Harrison, Suite 201
                                                         Brownsville, Texas 78520
                                                         Telephone: (956) 983-5067
                                                         Facsimile: (956) 548-2775
                                                         Email: Baltazar.Salazar@usdoj.gov


                               CERTIFICATE OF CONFERENCE

       On August 13, 2021, the undersigned counsel for the United States conferred with counsel

for Defendant Hidalgo County Irrigation District No. 2, who provided that Defendant is opposed

to this motion; and conferred with the City Attorney for the City of Pharr, who provided that the

Defendant City of Pharr is unopposed to this motion.

                                                         s/ Baltazar Salazar
                                                         Baltazar Salazar
                                                         Assistant United States Attorney



                                  CERTIFICATE OF SERVICE

       I certify that on August 13, 2021, a copy of the foregoing document was served on counsel

for Defendants via CM/ECF notice of electronic filing.


                                                         s/ Baltazar Salazar
                                                         Baltazar Salazar
                                                         Assistant United States Attorney




                                               Page 5 of 5
          United States of America’s Opposed Motion for Leave of Court to Modify Scheduling Order
